February 5, 2021



                                                              Supreme Court

                                                              No. 2018-233-M.P.



                   Jared Starnino            :

                         v.                  :

      Employees’ Retirement System of        :
          the City of Providence.




                   NOTICE: This opinion is subject to formal revision
                   before publication in the Rhode Island Reporter. Readers
                   are requested to notify the Opinion Analyst, Supreme
                   Court of Rhode Island, 250 Benefit Street, Providence,
                   Rhode Island 02903, at Telephone (401) 222-3258 or
                   Email opinionanalyst@courts.ri.gov, of any typographical
                   or other formal errors in order that corrections may be
                   made before the opinion is published.
                                                      Supreme Court

                                                      No. 2018-233-M.P.
                                                      (Dissent begins on Page 15)



             Jared Starnino               :

                   v.                     :

  Employees’ Retirement System of         :
      the City of Providence.


                 Present: Suttell, C.J., Flaherty, and Robinson, JJ.

                                    OPINION

      Justice Robinson, for the Court. On August 14, 2018, Jared Starnino

petitioned this Court for the issuance of a writ of certiorari to review a July 25, 2018

decision of the Retirement Board of the Employees’ Retirement System of the City

of Providence (the Board) denying his application for an accidental disability

retirement. This Court granted his petition on April 29, 2019. He contends before

this Court that, “[e]ven the most deferential review reveals that the Board virtually

ignored and failed to reason over the legally competent evidence before it” when it

denied his application for an accidental disability retirement.

      This case came before the Supreme Court pursuant to an order directing the

parties to appear and show cause why the issues raised in this case should not be

                                         -1-
summarily decided. After a close review of the record and careful consideration of

the parties’ arguments (both written and oral), we are satisfied that cause has not

been shown and that this case may be decided at this time.

      For the reasons set forth in this opinion, we affirm the decision of the Board.

                                          I

                                 Facts and Travel

      The facts forming the basis of this case are not a subject of debate between

the parties. In relating those facts, we rely on the decision of the Board as well as

other documents in the record.

      At all times relevant to this case, Mr. Starnino was a firefighter with the City

of Providence. On June 24, 2014, in carrying out his work-related duties, Mr.

Starnino injured his right shoulder while lifting a patient. After he had recovered

from that injury, he eventually returned to full duty. Then, on August 3, 2015, he

sustained a second injury to his right shoulder while transferring a patient from a

stretcher. According to the Board’s decision, on November 12, 2015, Mr. Starnino’s

treating physician, Jonathan Gastel, M.D., performed a “right shoulder arthroscopy

with SLAP repair and anterior capsulorrhaphy as well as repair of partial thickness

rotator cuff tear.” Ultimately, however, on September 28, 2016, a Functional

Capacity Evaluation (FCE) was performed at the request of Dr. Gastel; that

evaluation concluded that Mr. Starnino could not return to working full duty.


                                        -2-
Accordingly, on January 8, 2017, Mr. Starnino submitted an application for an

accidental disability retirement on the basis of his continuing shoulder injury.

      Subsequent to filing his application for an accidental disability retirement, Mr.

Starnino underwent three independent medical examinations, as required by the

applicable ordinance.

      On May 30, 2017, Mr. Starnino underwent an examination conducted by A.

Louis Mariorenzi, M.D. Doctor Mariorenzi produced a report, dated June 5, 2017,

in which he concluded, to a reasonable degree of medical certainty, that “because of

the restricted motion to the shoulder,” Mr. Starnino would “have difficulty returning

to all duties as a firefighter.” He added that Mr. Starnino was not totally disabled

from any “gainful employment” but was “partially disabled, unable to return to his

employment as a firefighter.” He then stated the following: “[B]ased upon his

present physical findings and the medical records available to me, there is a

probability that with routine everyday use of this arm that motion will continue to

improve and may within the next 2 years return to normal which would then allow

this individual to return to his usual employment as a firefighter.” It was Dr.

Mariorenzi’s recommendation that Mr. Starnino be considered partially disabled and

be reevaluated in two years.




                                         -3-
       On the “Accidental Disability Questionnaire” filled out by Dr. Mariorenzi, he

opined that Mr. Starnino’s incapacity was the natural and proximate result of his

injury sustained while performing his duties as a firefighter.

       On June 26, 2017, Mr. Starnino underwent an examination by Michael P.

Bradley, M.D. Doctor Bradley opined, in a report dated September 5, 2017, that,

without further surgery, Mr. Starnino “ha[d] really undergone a maximal medical

improvement.” He stated that “under his current course of treatment, I do not think

he could continue working based on the job description provided for him as a rescue

technician for the Providence Fire Department.” Doctor Bradley also noted that he

had reviewed the FCE and that it was “quite detailed in nature * * *.” Additionally,

he stated that Mr. Starnino’s right arm was “certainly less functional than normal.”

He then concluded that, “[u]nless further surgery is considered,” Mr. Starnino

“should be referred for his Accidental Disability Retirement * * *.”

       On the “Accidental Disability Questionnaire” filled out by Dr. Bradley, he

stated that, to a “medical degree of certainty,” without further surgery, Mr. Starnino

would not be able to return to his job and that, at that time, his disability was

permanent. He further opined therein that Mr. Starnino’s incapacity was the natural

and proximate result of his injury sustained while performing his duties as a

firefighter.




                                         -4-
      On August 15, 2017, Mr. Starnino underwent a medical examination

conducted by Joseph T. Lifrak, M.D. Doctor Lifrak produced a report based on that

examination, and he specifically stated that his report was given to a reasonable

degree of medical certainty. Doctor Lifrak opined that Mr. Starnino had “subjective

complaints, although no objective findings on MRI arthrogram of any pathology as

well as only mild restrictions in range of motion * * *.” He then stated that Mr.

Starnino could “work full duty as a firefighter without being injurious to his

health * * *.” Doctor Lifrak then added the following statement:

             “[H]owever, functional capacity evaluation done in
             September 2016, states that he does not meet the criteria
             and guidelines to meet full duty requirements. Therefore
             although I feel he can work full duty, the functional
             capacity evaluation is contrary to this and based on the
             functional capacity evaluation, [Mr. Starnino] cannot
             work full duty without being injurious to his health. * * *
             Based on the functional capacity evaluation, [Mr.
             Starnino] would have the restrictions as outlined * * * in
             the functional capacity evaluation report.”

On the “Accidental Disability Questionnaire” filled out by Dr. Lifrak, he opined that

Mr. Starnino’s disability was permanent and was the natural and proximate result of

his injury sustained while performing his duties as a firefighter.

      In a February 13, 2017 letter to Mr. Starnino’s counsel, Mr. Starnino’s treating

physician, Dr. Gastel, opined that Mr. Starnino was “at a point of Maximal Medical

Improvement” without further surgery.          He added that Mr. Starnino was

“incapacitated from full performance of his duties as a fire fighter/emergency
                                         -5-
technician.” Doctor Gastel explained that he had relied on the FCE in part in

reaching his conclusion, and he stated that an FCE report was a report that would be

“reasonably relied upon, * * * in [his] opinion.” He also stated that his opinions

were based on his “highest degree of medical certainty.”

      Mr. Starnino’s application for an accidental disability retirement came before

the Board for the first time on January 24, 2018. In the course of that hearing, Mr.

Starnino was asked if he had ever had a prior right shoulder injury, to which he

responded: “[M]aybe in college” “thirteen, fourteen years ago.” The matter was

continued so that the Board might attempt to obtain some additional information.

Mr. Starnino’s application was then further considered by the Board on April 25,

2018, at which time the Board voted to deny his application.

      On July 25, 2018, the Board issued a written decision. The Board’s decision

included findings of fact, which detailed the evaluations of Mr. Starnino conducted

by all three independent medical examiners. It then set forth the entirety of the

applicable ordinance—§ 17-189(f)1 of the Providence Code of Ordinances—before

deciding that “[t]he legally competent evidence provided does not establish that


1
      We continue, as we did in Prew v. Employee Retirement System of City of
Providence, 139 A.3d 556 (R.I. 2016), and Trinidad v. Employees’ Retirement
System of Providence, 206 A.3d 700 (R.I. 2019), to refer to this ordinance section as
§ 17-189(f) rather than § 17-189(6). There is no substantive difference between the
two. For a more detailed discussion of this citation issue, we refer the interested
reader to this Court’s opinions in Prew, 139 A.3d at 560 n.3, and Trinidad, 206 A.3d
at 705 n.5.
                                        -6-
[Mr.] Starnino is ‘incapacitated for the performance of duty and ought to be retired’

pursuant to [the] ordinance.” The decision went on to state that the record showed

that Mr. Starnino was “incapacitated as a Firefighter because of subjective

complaints without objective findings.” It then relied specifically on Dr. Lifrak’s

conclusion that Mr. Starnino could perform full duty work as a firefighter; it further

relied upon Dr. Lifrak’s comments with respect to Mr. Starnino’s complaints being

subjective, without objective findings; and it also referenced Dr. Lifrak’s mention of

the mild restrictions to Mr. Starnino’s range of motion. The Board “discounted the

functional capacity evaluation because it was performed almost two years prior in

2016.” Finally, the Board noted that “Mr. Starnino testified that he originally injured

his right shoulder in college but was unable to provide the Board with any

information as to medical records or treatment for said injury.” For these reasons,

the Board denied Mr. Starnino’s application for an accidental disability retirement.

      On August 14, 2018, Mr. Starnino petitioned this Court for the issuance of a

writ of certiorari to review the Board’s decision. This Court granted his petition on

April 29, 2019.

                                          II

                                Standard of Review

      Decisions of the Board are reviewed by this Court pursuant to the issuance of

a writ of certiorari. See Rule 13(a) of Article I of the Supreme Court Rules of


                                         -7-
Appellate Procedure. In reviewing the decision of the Board pursuant to a writ of

certiorari, “our task is to discern whether any legally competent evidence supports

the lower tribunal’s decision and whether the decision-maker committed any

reversible errors of law in the matter under review.” Trinidad v. Employees’

Retirement System of Providence, 206 A.3d 700, 704 (R.I. 2019) (internal quotation

marks omitted). We have stated that it is our duty to “scrutinize the record to

determine whether the board’s decision is supported by any legally competent

evidence * * *.” Prew v. Employee Retirement System of City of Providence, 139

A.3d 556, 559 (R.I. 2016) (internal quotation marks omitted). We have further

consistently held that “in our review for legally competent evidence we look for

some or any evidence supporting the agency’s findings.” Trinidad, 206 A.3d at 704

(internal quotation marks omitted); see Morse v. Employees Retirement System of

City of Providence, 139 A.3d 385, 390-91 (R.I. 2016); Pierce v. Providence

Retirement Board, 15 A.3d 957, 961 (R.I. 2011); Auto Body Association of Rhode

Island v. State Department of Business Regulation, 996 A.2d 91, 95 (R.I. 2010); see

also Foster-Glocester Regional School Committee v. Board of Review, 854 A.2d

1008, 1012 (R.I. 2004) (“Legally competent evidence is defined as such relevant

evidence that a reasonable mind might accept as adequate to support a conclusion,




                                       -8-
and means an amount more than a scintilla but less than a preponderance.”) (internal

quotation marks omitted).

      We review questions of law de novo, and we have stated that “[i]f an error of

law is found, it must so infect the validity of the proceedings as to warrant reversal.”

Trinidad, 206 A.3d at 704 (internal quotation marks omitted); see also Morse, 139

A.3d at 391. As such, “if the board did not lack competent facts supporting its

decision and did not commit legal errors infecting the validity of the proceedings,

this Court will affirm its decision.” Trinidad, 206 A.3d at 704 (internal quotation

marks omitted).

                                          III

                                       Analysis

      Mr. Starnino represents to this Court that “all physicians unanimously agreed

that petitioner was incapable of performing his full duties as a result of his on-the-

job injury * * *.”   (Emphasis in original.)      He further posits that the Board

improperly neglected to explain why it discounted the FCE report and that the FCE

was not “almost two years old” but rather was only approximately sixteen months

old at the time of the first hearing before the Board in January of 2018. He further

contends that the Board either should have found as a fact that Mr. Starnino was at

a “medical end point” or should have explained how the Board could conclude that

he was not. He adds that, “[i]f the Board found [Mr.] Starnino to be at [Maximum


                                         -9-
Medical Improvement] as it should have on this record, there would be no reason to

‘discount’ the results of the FCE, because the evidence shows [Mr.] Starnino’s

medical condition was not likely to improve * * *.” Lastly, Mr. Starnino argues that

the Board mentioned his previous injury that he told the Board may have taken place

when he was in college but “noticeably absent is any meaningful discussion of the

significance, if any, of this 13 year old incident * * *.”      He avers that the

“Board * * * shoveled aside the legally competent evidence to look for straws it

might grasp to reach [its] desired result * * *.”2

      Thus, the question presented to this Court is whether or not legally competent

evidence existed to support the Board’s denial of Mr. Starnino’s application for an

accidental disability retirement.

      There are three different avenues to receive retirement benefits from the City

of Providence: a service retirement, an ordinary disability retirement, and an

accidental disability retirement. Morse, 139 A.3d at 391. “The sole difference

between accidental and ordinary benefits is the manner in which an employee

becomes disabled, which accounts for the difference in compensation.” Trinidad,

206 A.3d at 704-05 (internal quotation marks omitted). The retirement system


2
      Mr. Starnino focuses much of his argument before this Court on Dr.
Mariorenzi’s opinion that there was a probability that his shoulder injury would
improve in two years. However, the Board did not rely on that statement by Dr.
Mariorenzi in its written decision, nor do we rely on that statement in reaching our
decision to affirm.
                                         - 10 -
provides greater benefits to those injured on the job in the form of the accidental

disability retirement. Id. at 705. As such, “entitlement to accidental-disability

retirement’s greater benefits requires a member to meet criteria that are more

discriminating than the other * * * retirement options.” Id. (internal quotation marks

omitted). Section 17-189(f) details the requirements for an accidental disability

retirement, including the timeline for filing an application and the requirement that

the applicant submit to three independent medical examinations.             We have

summarized the requirements of the ordinance as follows:

             “The examinations, along with any additional
             investigation undertaken by the city’s director of
             personnel, must establish the following: (1) the employee
             is physically or mentally incapacitated for the performance
             of service any [sic]; * * * (2) that the incapacitation is a
             natural and proximate result of an accident or
             accidents; * * * (3) such accident or accidents occurred
             while [the employee was] in the performance of duty;
             (4) the disability was not caused by the employee’s willful
             negligence or misconduct; (5) the disability is not the
             result of age or length of service; (6) the employee should
             be retired; and (7) the definite time, place, and conditions
             of the duty that resulted in the employee’s disability.”
             Prew, 139 A.3d at 564 (internal quotation marks omitted).

Section 17-189(f) states that, once the Board determines that an applicant is disabled,

then the Board “shall retire the said member * * *.” We have held that that clause

is “mandatory, not discretionary in nature,” meaning that “once the employee has

established that he or she qualifies for accidental-disability retirement, the board is



                                        - 11 -
not vested with discretion to deny the application.” Trinidad, 206 A.3d at 705

(internal quotation marks omitted).

      In this Court’s opinion in Morse, 139 A.3d at 385, in the course of holding

that § 17-189(f) does not require unanimity of the three independent medical

examiners, we made the following statement which is pertinent to the instant case:

             “If two independent medical examiners, plus the
             member’s treating physicians, opine that the member is
             disabled, and one physician disagrees, it is certainly
             reasonable to conclude that the evidence is that the
             member is disabled. Of course, the board has the authority,
             indeed the obligation, to review the opinions of each of
             those physicians and determine why there is a
             disagreement. The board certainly has the ability to
             determine that the one dissenting physician is more
             persuasive than the others, but that decision must be based
             on a reasoned analysis of the evidence before the board.”
             Morse, 139 A.3d at 393 (emphasis added).

      Thus, we have been clear that the Board may rely on the evaluation of one

independent medical examiner so long as its decision is based on a reasoned analysis

of the evidence. In the opinion of this Court, after a thorough review of the record

and the arguments of the parties before this Court, that is precisely what the Board

did in the instant case. The Board made findings of fact, including specifically

discussing each of the independent medical examinations undergone by Mr.

Starnino. It then quoted from the applicable ordinance before concluding that legally

competent evidence did not establish that Mr. Starnino was incapacitated from the

performance of his duty and that he should be retired as required by the ordinance.
                                       - 12 -
The Board proceeded to rely heavily on the evaluation of Dr. Lifrak, in which he

opined that he thought Mr. Starnino could work full duty, even though the FCE

report had reached a contrary conclusion. It is true that Dr. Lifrak noted that the

FCE found to the contrary and that, therefore, Mr. Starnino was incapacitated.

However, the Board was within its discretion to choose to discount the FCE,

especially in view of the length of time that had passed since that evaluation had

been performed, and to give more credence to Dr. Lifrak’s opinion as to whether or

not Mr. Starnino could return to full duty and as to the subjective nature of Mr.

Starnino’s complaints. It is certainly not the case, as Mr. Starnino would have us

believe, that all of the independent medical examiners in this case found that he was

incapacitated; rather, our review of the record discloses that the views of the three

independent medical examiners and Dr. Gastel were substantially more divergent

from one another.

      What is more, our standard of review provides that we need look only for

some or any evidence to support the Board’s decision. See Trinidad, 206 A.3d at

704; see also Foster-Glocester Regional School Committee, 854 A.2d at 1012

(“Legally competent evidence is defined as such relevant evidence that a reasonable

mind might accept as adequate to support a conclusion, and means an amount more

than a scintilla but less than a preponderance.”) (internal quotation marks omitted).

Certainly, Dr. Lifrak’s statement that he thought Mr. Starnino could return to full


                                       - 13 -
duty constitutes some evidence in support of the Board’s decision. As such, we need

go no further—we will not disturb the Board’s decision. See Trinidad, 206 A.3d at

704; see also Harodite Industries, Inc. v. Warren Electric Corp., 24 A.3d 514, 533

(R.I. 2011) (“The issue * * * is not what ruling a member of this Court might have

made if he or she were confronted with the motion [at issue] at the trial court level[;]

[t]he only issue properly before us is whether the hearing justice abused her

discretion in ruling as she did * * *.”) (emphasis in original); State v. Gillespie, 960

A.2d 969, 980 (R.I. 2008) (“[W]e may uphold a trial justice’s ruling even if we

would have ruled differently had we been in the trial justice’s position.”).

      Lastly, we note that, in our view, this case has substantial similarities to what

was at issue in the recent case of Trinidad v. Employees’ Retirement System of

Providence, 206 A.3d 700 (R.I. 2019). In that case, the Board relied upon the

conclusion of one of the independent medical examiners—Dr. Arnold-Peter C.

Weiss—in determining that the applicant in that case was not entitled to an

accidental disability retirement, despite the fact that the reports of the other two

independent medical examiners seemed to weigh in the opposite direction. Trinidad,

206 A.3d at 702-06. We held that “Dr. Weiss’s evaluation constituted legally

competent evidence supporting the board’s decision denying Trinidad accidental-

disability retirement benefits.” Id. at 706. Thus, in Trinidad, we looked to the

existence of any legally competent evidence to support the Board’s decision and


                                         - 14 -
affirmed because some such evidence was present in the record; that is precisely the

scenario with which we are currently confronted, and our holding in this case is

entirely consistent with our holding in Trinidad. Id. at 705-06.

       Accordingly, in our judgment, the Board relied on legally competent

evidence, namely the evaluation of Mr. Starnino conducted by Dr. Lifrak, in

reaching its conclusion that Mr. Starnino was not entitled to an accidental disability

retirement. As such, we affirm the Board’s decision. See id. at 704.

                                           IV

                                      Conclusion

       Accordingly, we affirm the decision of the Board. We remand the record to

that tribunal.



Justice Goldberg, Justice Lynch Prata, and Justice Long did not participate.

Justice Flaherty participated in the decision but retired prior to its publication.



       Justice Flaherty, dissenting. I respectfully dissent from the holding of the

majority in this case. I do so because I am convinced that the petitioner, Jared

Starnino, has presented medical evidence that demands a conclusion that, some two

years after he was injured, he remained physically unable to perform his job as a

firefighter and that his disability was the natural and probable result of the injury


                                         - 15 -
that he sustained during the course of his duties on August 3, 2015. It is my further

opinion that, conversely, there was no competent evidence to the contrary. Thus, I

conclude that the decision of the board should be quashed.

      As the majority has explained, petitioner was examined by three orthopedic

surgeons of the board’s choosing in connection with his application for

accidental-disability retirement benefits.        Each of the doctors performed an

independent medical examination at the behest of the board, and each was aware that

Mr. Starnino had begun his treatment with physical therapy, but that lack of progress

eventually had caused his treating physician, Jonathan A. Gastel, M.D., to perform

surgery in the form of an arthroscopy with SLAP tear repair, a partial thickness

rotator cuff tear repair, and an anterior capsulorrhaphy on petitioner’s right shoulder.

      The first of those independent medical examiners was A. Louis Mariorenzi,

M.D., who examined petitioner on May 30, 2017. Doctor Mariorenzi opined in his

IME report that “[petitioner] is partially disabled, unable to return to his employment

as a firefighter.” It was Dr. Mariorenzi’s recommendation that Mr. Starnino be

considered to be partially disabled.

      The next independent medical examiner was Michael P. Bradley, M.D., who

examined petitioner on June 26, 2017. Doctor Bradley opined that “without further

surgery” petitioner had “reached maximum medical improvement” and that, “under

his current course of treatment,” the examiner did “not think he could continue”


                                         - 16 -
working as a firefighter “[u]nless further surgery is considered[.]” Doctor Bradley

further indicated on the questionnaire attached to his report that petitioner was

physically incapacitated from the performance of his employment duties, and he

stated to a “medical degree of certainty that without further surgery he would not be

able to return to his job and current duty requirements as a rescue technician.”1

      Joseph T. Lifrak, M.D., a third orthopedic surgeon, examined petitioner on

behalf of the board on August 15, 2017. Although Dr. Lifrak felt personally that

petitioner “can work full duty, the functional capacity evaluation is contrary to this

and based on the functional capacity evaluation, the patient cannot work full duty

without being injurious to his health.” Doctor Lifrak stated his opinions to a

reasonable degree of medical certainty. However, in the face of three opinions by

the three doctors chosen by the board, asserting that petitioner was disabled and

could no longer perform his job as a firefighter, the board nonetheless denied his

accidental-disability retirement pension.

      The majority has concisely, and correctly, set forth the appropriate standard

of review, and it cannot be argued that that standard is daunting. The majority has

also correctly and accurately cited this Court’s decision in Morse v. Employees

Retirement System of City of Providence, 139 A.3d 385 (R.I. 2016). In Morse, we


1
 When he testified before the board in support of his application, petitioner said that
he declined further surgery because his treating physician had informed him that
additional surgery could make his condition worse.
                                        - 17 -
rejected the pension board’s unofficial “unanimity rule” and held that there was no

requirement that the physicians conducting independent medical examinations be

unanimous in their opinions and findings of disability. See Morse, 139 A.3d at 393-

94. It is also true that, in rejecting the board’s unanimity rule, we opined that the

board might be free to conclude that a single dissenting doctor’s opinion was more

persuasive than the conclusions reached by the other medical examiners. Id. at 393.

We cautioned, however, that such a conclusion “must be based on a reasoned

analysis of the evidence before the board.” Id.

        It is here that I find fault with the decision of the board and depart from the

reasoning of the majority. First, it troubles me greatly that the hearing transcript

reveals that the board seemed determined to find a way to deny petitioner’s

accidental-disability retirement pension instead of impartially weighing the evidence

before it.2 “When an administrative agency carries out a quasi-judicial function, it


2
    For instance, the board members remarked during the hearing:

              “CHAIRMAN * * *: And Doctor, whatever documents
              you need, if you could try to find the needle in the haystack
              with this.

              “* * *

              “[BOARD MEMBER]: I—I personally believe and—and
              it kills me to say this because he’s one of our—our
              members, but I—I think he’s gaming the system and I
              think that we have evidence here to—to deny.”

                                         - 18 -
has an obligation of impartiality on par with that of judges.” Champlin’s Realty

Associates v. Tikoian, 989 A.2d 427, 443 (R.I. 2010). Under the Fourteenth

Amendment to the United States Constitution, “administrative tribunals must not be

‘biased or otherwise indisposed from rendering a fair and impartial decision.’” Id.

(quoting Davis v. Wood, 444 A.2d 190, 192 (R.I. 1982)). Several comments made

by board members on the record can lead to no other conclusion but that the board

was hostile to petitioner’s claim for accidental-disability retirement benefits and that

the board members were looking for evidence that would support their intuition that

he was “gaming” the system.3



3
    Further comments made by board members during the hearing included:

              “CHAIRMAN * * *: So, let me just say what my thoughts
              are and then we can do whatever you want to do. Right off
              the bat and he’s evasive? I—I—I would tend to lean
              towards Doctor Mariorenzi. Doctor Lifrak, in the sense
              that something’s not right here, if I can say it that way.
              ***

              “[BOARD MEMBER]: I’m—I was just curious—
              because, you know, he was a cop for a year, that’s—that’s
              pretty physical. * * * You know, you could chase
              somebody and tackle them. We have no records of that.
              You know, maybe at that particular time, if he did
              anything like that, he may not have felt anything, but it
              could have been brought on later. * * *

              “CHAIRMAN * * *: Right and I’m wondering if there’s
              an MRI from before he got injured somewhere out there. I
              mean—I know, like I said, that needle in a haystack[.]”
                                         - 19 -
       Other than petitioner’s statement that he was unable to recall the name of the

walk-in emergency room he had visited thirteen or fourteen years earlier to treat an

injury he had received playing basketball while he was in college, there was utterly

no evidence that petitioner had kept any information from the board. In addition, he

stated unequivocally that his treatment for that injury consisted of an examination

and advice that he take aspirin or ibuprofen until his pain subsided. Moreover, it

cannot be gainsaid that petitioner was subjected to a thorough physical examination

before he was appointed to the Cranston Police Department and then to the

Providence Fire Department. He also successfully completed a physically rigorous

police academy and then an equally demanding fire academy without difficulty, and

it is undisputed that he worked for several years as a firefighter with responsibilities

that included being a rescue technician without incident or evidence of injury.

       In its decision, the board dwelled on the fact that the examining physicians

did not say exactly the same thing. That is true and is to be expected. However,

there was no dispute among them that petitioner’s injury arose during the course of

his employment and that he was, at the time of each examination, unable to perform

the duties of a firefighter.

       In rationalizing the denial of petitioner’s application, the board and the

majority focus with particularity on the reports of Dr. Lifrak and Dr. Mariorenzi.

Doctor Lifrak’s report is admittedly a bit confusing. Although he had no difficultly


                                         - 20 -
in connecting petitioner’s injury to a work incident, he found subjective complaints

only and opined that petitioner could return to work as a firefighter. However, when

noting the very specific results of the functional capacity evaluation (FCE),

especially as those findings related to the precise duties of a firefighter, he reversed

course and said that, to a reasonable degree of medical certainty, “the functional

capacity evaluation is contrary to this and based on the functional capacity

evaluation, the patient cannot work full duty without being injurious to his health. *

* * Based on the functional capacity evaluation, the patient would have the

restrictions as outlined above in the functional capacity evaluation report.”

      My reading of Dr. Lifrak’s report leads me to the inevitable conclusion that

the examining physician determined that the FCE report’s focused testing relating

to the everyday duties of a firefighter caused him to adjust his personal opinions,

given the exquisite detail in the FCE, and resulted in his adopting the restrictions set

forth in that report. Thus, his conclusion was that petitioner was not able to perform

the work of a firefighter.

      In my opinion, the equivocation in Dr. Lifrak’s report should have spurred the

board, at the very least, to seek a clarification from Dr. Lifrak. Instead, the board

seems to have treated the correspondence from the physician as two reports: one

personal in nature that found no disability and one based upon the FCE concluding

that there was disability. The board then disregarded that part of Dr. Lifrak’s report


                                         - 21 -
that it found to be advantageous to the application. Indeed, the transcript of the

board’s executive session on January 24, 2018, reveals an intention to seek

clarification, but the board ultimately did not do so.

      Finally, I am troubled by the report of the third examining physician, Dr.

Mariorenzi. Doctor Mariorenzi found petitioner to be cooperative and he also made

a finding that there was “some restricted motion to his right shoulder.” Doctor

Mariorenzi opined that, due to the restricted motion in his shoulder, petitioner was

unable to return to his duties as a firefighter. However, the doctor then said that,

based upon the medical records and his condition, petitioner probably would be able

to return to his duties within the next two years.

      Placing aside the undeniably speculative nature of such a statement, it is my

opinion that the board’s consideration of Dr. Mariorenzi’s discussion as to

petitioner’s future condition was inappropriate and in error.

      The retirement ordinance, Section 17-189(f) of the Providence Code of

Ordinances, states clearly that, once the board determines that an applicant is

disabled, the board “shall retire the said member[.]” Thus, the ordinance does not

provide the elasticity to consider what the condition of an applicant might be at some

future point. The board must make its decision solely on the evidence when it




                                        - 22 -
considers the application. We have said that such action by the board is mandatory.4

See Trinidad v. Employees’ Retirement System of Providence, 206 A.3d 700, 705

(R.I. 2019) (concluding that once an “employee has established that he or she

qualifies for accidental-disability retirement, the board is not vested with discretion

to deny the application”) (quoting Prew v. Employee Retirement System of City of

Providence, 139 A.3d 556, 563-64 (R.I. 2016)).

      Finally, it is my opinion that the board undercut petitioner’s disability

retirement claim by referring to an injury that petitioner received while he was in

college more than a decade before he sustained the undeniably work-related injury

to his shoulder. The ordinance provides no room for such an exclusion. The

ordinance says that an injury may be discounted only if it is “the result of willful

negligence or misconduct on the part of said member[.]” No such evidence was

presented to the board. To the contrary, all the physicians who examined petitioner

agreed that he had suffered a disabling injury that occurred during the course of his

duties.

      In my dissent in Trinidad, cited supra, I expressed my appreciation for the

efforts of the retirement board to rein in some of the more generous, if not abusive,

pension decisions of the past. At the same time, however, it was my opinion in that


4
 In its decision, the board said that it discounted the FCE because it was nearly two
years old. However, the FCE was performed on September 28, 2016, and Dr.
Lifrak’s exam was performed less than a year later, on August 5, 2017.
                                        - 23 -
case, as it is here, that each applicant has the right to have his or her particular

application weighed on its individual merits, consistent with the strict requirements

of the ordinance. Trinidad, 206 A.3d at 708. Thus, the board should not be looking

for a “needle in the haystack” as it considers whether an application has merit. 5

      Therefore, I respectfully dissent from the holding of the majority in this case

and would remand this case to the board to seek clarification from Dr. Lifrak with

respect to the ambiguities in his report as to whether or not it is his opinion, after

considering the FCE, that the petitioner was disabled as a result of a work-related

injury at the time of his examination.




5
 In Prew v. Employee Retirement System of City of Providence, 139 A.3d 556 (R.I.
2016), we held firmly that ordinances like the one at issue here, are remedial in
nature and that any ambiguities should be construed liberally and in favor of the
employee so that the purpose of the ordinance might be carried out. See Prew, 139
A.3d at 563. Such ordinances are designed to provide a more generous pension
benefit to those employees who are injured in the course of their employment and
are unable to return to their jobs because of disability. See id.
                                         - 24 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Jared Starnino v. Employees’ Retirement System of
Title of Case
                                     the City of Providence.

Case Number                          No. 2018-233-M.P.


Date Opinion Filed                   February 5, 2021


Justices                             Suttell, C.J., Flaherty, and Robinson, JJ.


Written By                           Associate Justice William P. Robinson III

                                     Retirement Board of the Employee Retirement System
Source of Appeal
                                     of the City of Providence

Judicial Officer from Lower Court    N/A

                                     For Petitioner:

                                     Angelo R. Simone, Esq.
                                     For Respondent:
Attorney(s) on Appeal
                                     Megan K. DiSanto, Esq.
                                     Kenneth B. Chiavarini, Esq.
                                     Monsurat O. Ottun, Esq.




SU-CMS-02A (revised June 2020)